                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

ROBERT D. BOEHRINGER and
DEBORAH JO BOERHINGER,                            18cv920 (WWE)
    Plaintiff,

v.

SMITH & NEPHEW, INC. , JOHN M. KEGGI,
M.D., and ORTHOPAEDICS NEW ENGLAND,
      Defendants.

       RULING ON PLAINTIFFS’ MOTION TO REMAND AND FOR
                      ATTORNEYS’ FEES
              AND DEFENDANT’S MOTION TO SEVER

      This case stems from an allegedly defective medical device

implanted in plaintiff Robert Boehringer that was assertedly designed,

constructed, manufactured and sold by Smith & Nephew, Inc. Plaintiffs

Robert and Deborah Boerhinger allege claims pursuant to the Connecticut

Product Liability Act (“CPLA”) against Smith & Nephew.; plaintiffs also state

common law claims based on lack of informed consent against Dr. John

Keggi and Orthopaedics New England.

      Defendant Smith & Nephew removed this case on the basis of

diversity jurisdiction and federal question jurisdiction. Plaintiff has filed a

motion to remand and for attorneys’ fees incurred in connection with the


                                        1
motion to remand. Defendant Smith & Nephew has filed an opposition

and a motion to sever. For the following reasons, the motion to remand

will be granted, although the request for attorneys’ fees will be denied.

The motion to sever will be denied without prejudice.

                                 DISCUSSION

      Removal jurisdiction must be strictly construed and enforced in favor

of state court jurisdiction because the federal courts are courts of limited

jurisdiction, and because removal of a case implicates significant

federalism concerns. Villano v. Kohl’s Dept. Stores, Inc., 362 F. Supp. 2d

418, 419 (S.D.N.Y. 2005). The removing party bears the burden of

establishing the propriety of the removal. Miller v. First Security

Investments, Inc., 30 F. Supp. 2d 347, 350 (E.D.N.Y. 1998). Unless the

balance is strongly in favor of defendant, plaintiff's choice of forum should

rarely be disturbed. Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).

Removal jurisdiction is evaluated according to the pleadings existing at the

time the petition for removal was filed. Blockbuster, Inc. v. Galeno, 472

F.3d 53, 57-58 (2d Cir. 2006).

      Diversity Jurisdiction

      Defendant Smith & Nephew’s removal on the basis of diversity

                                       2
jurisdiction presumes that plaintiff fraudulently joined non-diverse

defendants Dr. Keggi and Orthopaedics New England in order to defeat

diversity. A plaintiff may not defeat diversity jurisdiction by joining a non-

diverse defendant with “no real connection with the controversy.”

Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 460-1 (2d Cir. 1998).

Defendant must demonstrate by clear and convincing evidence that a fraud

has been committed in plaintiff’s pleadings or that there is no possibility,

based on the pleadings, that a cause of action can be made against that

defendant in state court. Id. at 461. All uncertainties in applicable state

law are resolved in favor of plaintiff, and the complaint is subjected to a

“less searching” scrutiny than a motion to dismiss for failure to state a

claim. Campisis v. Swissport Cargo Servs., L.P. , 2010 WL 375878, at *2

(E.D.N.Y. Jan. 26, 2010).

      The complaint alleges that on July 20, 2010, plaintiff Robert

Boehringer underwent bilateral hip replacement surgery at Waterbury

Hospital performed by Dr. Keggi, with continuing care through at least

2018. The complaint asserts that Dr. Keggi implanted various medical

products that had been designed manufactured, remanufactured, tested

and or sold by defendant Smith & Nephew.

                                       3
      In Count Three against Dr. Keggi and Orthopaedics New England,

the complaint alleges that Robert Boehringer was under the care, treatment

and supervision of defendants; and that his injuries were caused by “failure

to properly disclose the risks of implantation of the Liners, including their

propensity to fracture inside the body of plaintiff, subsequent to their recall

by the co-defendant, Smith & Nephew, and, as a result of Dr. Keggi’s

ongoing experience with similar liners in other patients.”

      A claim for lack of informed consent derives from the right against

bodily intrusions underlying intentional torts of assault and battery. See

Sherwood v. Danbury Hosp., 278 Conn. 163, 180 (2006) (“Every human

being of adult years and sound mind has a right to determine what shall be

done with his own body; and a surgeon who performs an operation without

his patient's consent, commits an assault, for which he is liable in

damages.”) With regard to informed consent claims, the Court’s inquiry is

limited to whether the physician has disclosed the nature of the procedure

to be performed upon the patient, the risks and hazards of that procedure,

the alternatives to the procedure, and the anticipated benefits of that

procedure. Macamaux v. Day Kimball Hosp., 2011 WL 4352007, at *8 (D.

Conn. Sept. 16, 2011). The duty to inform does not fall upon a referring

                                       4
physician but rather upon the physician performing the procedure. Fajardo

v. Boston Scientific Corp., 2018 WL 4200284, at *5 (Conn. Sup. Ct. August

15, 2018). Plaintiffs argue that the Dr. Keggi owed a continuing duty to the

plaintiff Robert Boehringer commensurate with his specialized knowledge

and experience with the defective product during his eight years of treating

of plaintiff. Under the continuing course of treatment doctrine that tolls the

statute of limitations, a physician, who committed an initial wrong upon the

plaintiff, owes a continuing duty to the plaintiff that is related to the alleged

original wrong, and engages in wrongful conduct in breach of that

continuing duty. Witt v. St. Vincent’s Medical Center, 252 Conn. 363, 375

(2000). For purposes of considering whether plaintiffs have fraudulently

joined the non-diverse defendant, the Court cannot find that there is no

possibility based on the pleadings that plaintiff can state a cause of action

for lack of informed consent based on the facts alleged.

      Although defendant asserts that Dr. Keggi’s office notes belie the

assertion of a lack of informed consent claim, the Court’s review of such

evidentiary materials requires inquiry into the broader context of such notes

and is more appropriate for consideration on a motion for summary

judgment. Accordingly, the Court cannot find that diversity jurisdiction

                                        5
exists due to fraudulent joinder of the non-diverse defendants.

      Federal Question Jurisdiction

      Federal question jurisdiction may be invoked even where a complaint

does not allege a federal cause of action (1) if Congress expressly provides

by statute for removal of state law claims; (2) if the state law claims are

completely preempted by federal law; and in certain circumstances, (3) if

the vindication of a state law right necessarily turns on a question of federal

law. Gunn v. Minton, 568 U.S. 251, 257-258 (2013). Defendant

maintains that the complaint raises a federal question consistent with the

third circumstance contemplated by Gunn, which applies only if the federal

issue is (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

capable of resolution in federal court without disrupting the federal-state

balance approved by Congress. Id. at 1065.

      In the instant case, the state product liability claims of the medical

device implicate federal standards, regulations and approval requirements

relevant to medical devices. The complaint specifically alleges violations

of the Food and Drug Administration’s manufacturing specifications and

standards. Accordingly, the Court finds that the complaint necessarily

raises a federal issue that is disputed by the parties.

                                       6
        Relevant to the substantiality requirement, the Court must consider

whether the federal issue raised is important to the “federal system as a

whole,” and not merely significant to the instant litigating parties. Id. at

1066.     A “substantial federal issue” implicates “a serious federal interest

in claiming the advantage thought to be inherent in a federal forum.” See

Dovid v. U.S. Dep’t of Agric., 557 Fed. Appx. 87, 90 (2d Cir. 2014) (finding

no substantial federal issue where determination was based on fact-

specific application of federal regulations without implicating regulations

themselves.)

        The instant case fails to satisfy the substantiality prong. The state

court analysis of the federal regulations and standards relevant to plaintiff’s

state product liability claims will require a fact-specific analysis of those

regulations and standards that will be “unlikely to substantially impact the

federal system” or “medical device manufacturers nationwide.” Mihok v.

Medtronic, Inc., 119 F. Supp. 3d 22, 31-34 (D. Conn. 2015). By deciding

not to preempt parallel state law claims completely, Congress approved of

limited state court analysis and application of the FDA regulations. Id. at

32. Accordingly, the Court finds that the federal issue raised by the

complaint does not confer federal question jurisdiction. See Robb v. Baer

                                        7
Healthcare, LLC, 2016 WL 7235708, at *4 (E.D. Mo. Dec. 12, 2016) (“As

held by other courts, accepting federal jurisdiction in a medical device

products liability case such as this would disrupt the federal-state balance

contemplated by Congress.”) The motion for remand will be granted.

      Motion to Sever

      Defendant requests severance of the product liability claims from the

lack of informed consent claims. Defendant argues that these claims do

not arise out of the same occurrence. The Court will leave the

administration of this case to the state superior after remand. The motion

to sever will be denied without prejudice.

      Request for Attorney Fees

      Plaintiffs have requested that the Court exercise its discretion to

award them their attorneys’ fees and costs in connection with the motion to

remand. However, the Court finds that the removal was not made in bad

faith or for an improper purpose. See Agapov v. Negodaeva, 93 F. Supp.

2d 481, 484 (S.D.N.Y. 2000) (attorney fees not warranted in absence of

bad faith and frivolous basis for removal). Accordingly, the request for

attorneys’ fees and costs is denied.




                                       8
                              CONCLUSION

     For the foregoing reasons, the motion to remand and for attorneys’

fees [Doc. #14] is GRANTED as to the remand, and DENIED as to the

request for attorneys’ fees and costs. Defendant’s motion to sever [doc.

#15] is DENIED without prejudice. The clerk is instructed to remand this

case to Connecticut superior court.



     Dated this 2nd day of October, 2018, at Bridgeport, Connecticut.



                             /s/Warren W. Eginton
                             Warren W. Eginton
                             Senior U.S. District Judge




                                      9
